DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 9, 16  in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest receiving an input audio signal; generating a first audio signal from the input audio signal; applying a low-pass filter to the input audio signal to generate a second audio signal; processing the second audio signal to form a processed second audio signal of the input audio signal, wherein the processing comprises the steps of: applying a non-linear distortion to at least a portion of a frequency spectrum of the second audio signal to obtain a distorted second audio signal, wherein the processed second audio signal is based, at least in part, on the distorted second audio signal, wherein applying the non-linear distortion produces a series of harmonics as a high-frequency distortion band comprising integer multiples of a fundamental frequency, the fundamental frequency being in a low-frequency band of the input audio signal below a high- frequency cut-off of the low-pass filter; and adjusting parameters for the non-linear distortion applied to the second audio signal 


Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2013/0263721), Shavit discloses the sound manipulator has processing unit that receives electric audio signal associated with instrument e.g. guitar played during finger tapping, and modifies time dependent signal corresponding to finger tapping based on at least one state change characteristic. The processing unit multiplies modified time dependent signal having electric audio signal with a common time base to yield modified electronic signal. The changes of modified electronic signal during changes between states of tapping signal are characterized by state change characteristic.  Allows guitar players to expand their creativity and take more active role in the creation of today's popular music by offering guitar player to utilize new palette of sounds. Allows using the guitar in new types of music in which guitar is currently not used, such as pop, dance and trance music since guitar player can sharply manipulate the guitar sound characteristic providing variety range of slice sounds by playing guitar chords or notes with his fretting hand while simultaneously tapping the pad in different 

In view of (US 2010/0215192), Minnaar discloses Overdriving of a low frequency signal part (LS1) of an input signal (X) is performed to form a boosted low frequency signal (LS3). Low-pass filtering (LPF1) is performed on the boosted low frequency signal to form a processed low frequency signal. A cut-off frequency of the low-pass filtering is selected to reduce distortion components introduced by the overdriving. The processed low frequency signal is combined with at least part of the input signal to form an output signal (Y). Enables improving low frequency output of small loudspeakers without causing distortion or damaging loudspeaker unit. Simple to implement to fit, e.g., low cost miniature applications (see fig. 1, ¶ 0037-0039,0053). 


In view of (US 2008/0243496), Wang discloses a band division processor divides input audio signal into low-pass audio signal and high-pass audio signal. A processor performs down-sampling and thinning process with respect to low-pass audio signal. An interpolation processor performs up-sampling of low-pass audio signal output after removing noise contained in low-pass audio signal output from the processor, to 

The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651